In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00126-CR



       RODRICK DARNELL CARTER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1725847




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         Rodrick Darnell Carter was serving a seven-year term of deferred adjudication community

supervision, 1 when the State filed a motion to adjudicate Carter’s guilt on the grounds that he had

violated several of the terms and conditions of his community supervision. Carter pled “true” to

all of the State’s allegations, and the trial court adjudicated Carter’s guilt and sentenced him to a

term of two years’ confinement in state jail. Carter appeals.

         Carter’s attorney on appeal has filed a brief stating that he has reviewed the record and has

found no genuinely arguable issues that could be raised. The brief sets out the procedural history

of the case and summarizes the evidence elicited during the course of the proceeding. Counsel has

provided a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced and has therefore met the requirements of Anders v. California. See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

         On September 11, 2018, counsel mailed to Carter a copy of the brief, the appellate record,

and the motion to withdraw. Carter was informed of his right to review the record and file a pro

se response. By letter dated September 11, 2018, this Court informed Carter that any pro se




1
 Pursuant to a negotiated plea agreement regarding the underlying offense, Carter had pled guilty to theft of property
valued at $2,500.00 or more, but less than $30,000.00, a state jail felony. See TEX. PENAL CODE ANN. § 31.03(e)(4)(A)
(West Supp. 2018).


                                                          2
response was due on or before October 11, 2018. After the deadline for filing a pro se response

had passed, this Court further informed Carter that the case was set for submission November 7,

2018. Carter has not filed a pro se response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s record and the reporter’s record, and we agree that no arguable issues support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment. 2




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:             November 7, 2018
Date Decided:               November 8, 2018

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.

                                                            3